DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 1/24/2022.  Claims 2 and 12 have been cancelled.  Claims 1, 3-11, 13-30 are pending.  Claim 1 has been amended.  Claims 16-30 have been withdrawn.  Claims 1, 3-11, 13-15 are examined herein.  
Applicant’s arguments and amendments to the claims have rendered the 103 rejection of the last Office Action moot, therefore hereby withdrawn.
The terminal disclaimer filed on 2/3/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of Application No. 16/479,158 (US Patent 11,241,467) has been reviewed and accepted.  The terminal disclaimer has been recorded.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Xiaofan Yang on 2/3/2022.
The application has been amended as follows:

In claim 1, please delete “80mg to 100mg” and replace with “80 mg to 100 mg”.

Please cancel claims 13-30.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Alpert et al. (WO 2012/130698) in view of Asari et al. (US Patent Application 2014/0220063).  Alpert et al. teaches the claimed composition for treating acne, however, does not teach sublingual or buccal administration.  Applicant has submitted unexpected results in Tables 1-2 that rebut a prima facie case of obviousness.  Specifically, sublingual administration of diindoylmethane at 80-100 mg dosing resulted in a two-fold increase in Cmax and AUC compared to oral administration at the same dosage.  Although sublingual administration, in general, may result in improved bioavailability over oral administration due to the first pass effect for certain drugs, the data in Tables 1-2 far exceed what improved bioavailability may be expected from one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627